Case: 5:19-cv-00482-DCR-MAS Doc #: 51 Filed: 03/22/21 Page: 1 of 2 - Page ID#: 1619




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

   DANIEL MINIX,                        )
                                        )
        Plaintiff,                      )                Civil Action No. 5: 19-482-DCR
                                        )
   V.                                   )
                                        )
   UNITED PARCEL SERVICE, INC., et al., )                         JUDGMENT
                                        )
        Defendants.                     )

                                      *** *** *** ***

          In accordance with Rule 58 of the Federal Rules of Civil Procedure, and pursuant to

 the Memorandum Opinion and Order entered this date, it is hereby

          ORDERED and ADJUDGED as follows:

          1.    Judgment is entered in favor of Defendants United Parcel Service, Inc., and

 International Brotherhood of Teamsters, Local 651, with respect to all claims asserted in this

 proceeding by Plaintiff Daniel Minix.

          2.    The claims asserted in this action by Plaintiff Daniel Minix against Defendants

 United Parcel Service, Inc., and International Brotherhood of Teamsters, Local 651, are

 DISMISSED, with prejudice.

          3.    This is a FINAL and APPEALABLE Judgment and there is no just cause for

 delay.




                                              -1-
Case: 5:19-cv-00482-DCR-MAS Doc #: 51 Filed: 03/22/21 Page: 2 of 2 - Page ID#: 1620




       Dated: March 22, 2021.




                                       -2-
